DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claim 17 has been amended in the response filed on October 19, 2021.
Claims 1-20 are pending.
Claims 1-3, 7-11, and 15-16 are rejected.
Claims 4-6 and 12-14 are objected to.
Claims 17-20 are allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-11, and 15-16 are rejected under 35 U.S.C. 103 as being obvious over Odenheimer et. al. (US 20130325672, herein referred to as Odenheimer), in view of Kashima (US 20170123596, herein referred to as Kashima), in further view of Ng et. al. (US 20160371274 A1, herein referred to as Ng).

With respect to claim 1, mirrored in claim 9, Odenheimer discloses:
A computer-implemented method {Odenheimer, see at least: [0003], present disclosure relates to computer-implemented methods} comprising: 
generating, by a computing device, a graphical user interface including a first set of graphical elements representing a first set of items {Odenheimer, see at least: fig 1 # 100, 142; fig 3, # 300, # 304a, # 304b; [0021] example distributed computing system;  [0062] GUI … executing on a tablet-type computer; [0062] display is split into initial sales orders and replenishment sales orders}; 
receiving, by the computing device, a first input selecting a particular graphical element of the first set of graphical elements, the particular graphical element representing a particular item {Odenheimer, see at least: fig 1, # 140; fig 3, # 304a, # 304b; [0024], submits requests; [0062], initial sales order shows information for number, product identification, description; [0063] suggested sales orders are shown and the representative submits when order should be processed … selects the reorder checkbox}; 
determining, by the computing device, a quantity associated with the particular item {Odenheimer, see at least: [0031] The calculation engine 110 is an algorithmic software engine providing functionality to calculate one or more of at least an average sales volume for a product, whether to reorder the product, or a suggested product re-order quantity};
determining, by the computing device, a determined quantity {Odenheimer, see at least: fig 3, # 304a, 304b; [0063] after entering the value of 3 into the data entry field 308, the supplier representative notices that the average sales volume for initial sales order 306 is 50 units and that the interface 304b has suggested a replenishment sales order 221 (312) for "Jeans-Women Size 4" for supplier Joe's Fashion Outlet with a suggested quantity of sixty-seven units};
determining, by the computing device, a first position in the graphical user interface based on the selected particular graphical element, a graphical representation of the determined quantity being closer to the selected particular graphical element than at least one other quantity when the quantity is at the first position {Odenheimer, see at least: fig 3, # 304a, 304b; [0062] The supplier representative is also presented with a data entry field 308 (Stock Level Now) to supply a current purchaser inventory level for each product indicated … A reorder field 310 is also available to the supplier representative to indicate whether a specific product should be reordered according to a suggested replenishment sales order};
displaying, by the computing device, the quantities at the first position in the graphical user interface {Odenheimer, see at least: fig 3, # 304a, 304b; [0063] replenishment sales order suggests sales orders to replenish particular products; [0064] elements of the GUI 300 may be re-arranged, substituted}; 
receiving, by the computing device, a second input identifying a selected graphical quantity, the selected graphical quantity identifying a selected quantity {Odenheimer, see at least: fig 3, # 304a, 310, 312, 314; [0074] the supplier representative may override the suggested replenishment order quantity values in the GUI … The supplier representative may then update the suggested replenishment order quantity value}; and
modifying, by the computing device, the particular graphical element representing the particular item to indicate the selected quantity {Odenheimer, see at least: fig 3, # 304a, 310; [0063] selects the reorder checkbox to indicate; [0064] elements of the GUI 300 may be re-arranged, substituted}. 
Although disclosing a computer-implemented method for tracking quantities using a graphical user interface, Odenheimer does not disclose:
 for a graphical list of quantities based on the selected particular graphical element and a quantity among the graphical list of quantities, when the graphical list of quantities is at the first position;
displaying, by the computing device, the graphical list of quantities at the first position in the graphical user interface;
receiving, by the computing device, a second input selecting a graphical quantity from the graphical list of quantities, the selected graphical quantity identifying a selected quantity from the graphical list of quantities.
However, Kashima teaches:
determining, by the computing device, a first position in the graphical user interface for a graphical list of quantities based on the selected particular graphical element and the graphical list of quantities, when the graphical list of quantities is at the first position {Kashima, see at least: fig 5, # 560; fig 9, # 920; [0074] The commercial product information contains a pop-up material that pops up, and is displayed based on an instruction from the user; [0104] The controller 407 can move the popped-up image 600 based on an instruction given by the user; [0131] when these higher-precedence materials are all hidden by the popped-up image 600, the controller 407 displays, within the popped-up image 600 as illustrated in FIG. 9, the alternative object 700 that is the alternative to the order-placing object 530, an alternative object 910 that is an alternative to the character string 550, and an alternative object 920 that is an alternative to the list box 560};
displaying, by the computing device, the graphical list of quantities at the first position in the graphical user interface {Kashima, see at least: fig 9, # 920; [0131] when these higher-precedence materials are all hidden by the popped-up image 600, the controller 407 displays, 
selecting and identifying a selected quantity from the graphical list of quantities {Kashima, see at least: fig 5, # 560; fig 9, # 920; [0131] a list box 560 that accepts an entry of quantity …  and an alternative object 920 that is an alternative to the list box 560}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the list of quantities as taught by Kashima in the inventory management method of Odenheimer in order to avoid missing opportunities to sell products (Kashima, see: [115]).
In addition, Odenheimer nor Kashima disclose:
determining, by the computing device, a position based on a location among a graphical list;
determining, by the computing device, a graphical list based on a location among the graphical list.
However, Ng teaches:
determining, by the computing device, a position based on a location among a graphical list {Ng, see at least: [0065] the computing device 560 may determine in step 735 whether one or more of the test item(s) 550 is within the top-K items on the recommendation list. The top-K items may include all items having a recommendation score greater than a particular threshold. After being generated, the recommendation list 555 may be ordered by recommendation score, with the item having the highest recommendation score being first on the list and the item having the lowest recommendation score being last on the list};
determining, by the computing device, a graphical list based on a location among the graphical list {Ng, see at least: [0065] the computing device 560 may determine in step 735 whether one or more of the test item(s) 550 is within the top-K items on the recommendation list. The top-K items may include all items having a recommendation score greater than a particular threshold. After being generated, the recommendation list 555 may be ordered by recommendation score, with the item having the highest recommendation score being first on the list and the item having the lowest recommendation score being last on the list}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the location among a list as taught by Ng in the inventory management method of Odenheimer in order to improve recommendations to users (Ng, see: [0001]).

With respect to claim 2, mirrored in claim 10, Odenheimer, Kashima, and Ng teach the limitations of claim 1. Odenheimer further discloses – comprising: 
determining, by the computing device, a recommended quantity of the particular item based on a history associated with the particular item and the computing device, the determined quantity associated with the particular item being the recommended quantity {Odenheimer, see at least: fig 1, # 107, 112a, 112b, 112c; fig 3, # 314; fig 4, # 400, 406, 412; [0031] current stock level and prior sales order data for the particular product is used in the replenishment calculation; [0063] The replenishment sales order 304b details suggested sales orders to replenish particular products ... the interface 304b has suggested a replenishment sales order 221 (312) for "Jeans-Women Size 4" for supplier Joe's Fashion Outlet with a suggested quantity of sixty-seven units; [0071] a suggested replenishment quantity is calculated for the specific products}; and 
generating, by the computing device, the graphical list of quantities based on the recommended quantity {Odenheimer, see at least: fig 3, # 304b, 314; [0063] the replenishment sales order 304b details suggested sales orders to replenish particular products}. 

With respect to claim 3, mirrored in claim 11, Odenheimer, Kashima, and Ng teach the limitations of claim 2. Odenheimer further discloses – wherein:    
the recommended quantity is displayed closer to the graphical element representing the particular item in the graphical user interface than other quantities {Odenheimer, see at least: fig 3, # 312, 314; [0063] replenishment sales order suggests sales orders to replenish particular products}.
Although disclosing having the recommended quantity rendered closer to the graphical element representing the particular item than other quantities, Odenheimer does not disclose:
the graphical list of quantities; and
displaying the graphical list of quantities at the first position in the graphical user interface includes selecting the first position so that the quantity is displayed.
However, Kashima teaches:
the graphical list of quantities {Kashima, see at least: fig 5, # 560; fig 9, # 920; [0074] The commercial product information contains a pop-up material that pops up, and is displayed based on an instruction from the user; [0104] The controller 407 can move the popped-up image 600 based on an instruction given by the user; [0131] when these higher-precedence materials are all hidden by the popped-up image 600, the controller 407 displays, within the popped-up image 600 as illustrated in FIG. 9, the alternative object 700 that is the alternative to the order-; and
displaying the graphical list of quantities at the first position in the graphical user interface includes selecting the first position so that the quantity is displayed {Kashima, see at least: fig 5, # 560; fig 9, # 920; [0074] The commercial product information contains a pop-up material that pops up, and is displayed based on an instruction from the user; [0104] The controller 407 can move the popped-up image 600 based on an instruction given by the user; [0131] when these higher-precedence materials are all hidden by the popped-up image 600, the controller 407 displays, within the popped-up image 600 as illustrated in FIG. 9, the alternative object 700 that is the alternative to the order-placing object 530, an alternative object 910 that is an alternative to the character string 550, and an alternative object 920 that is an alternative to the list box 560}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the arrangement of the quantities as taught by Kashima in the inventory management method of Odenheimer in order to improve user convenience (Kashima, see: [0165]). 
In addition, Odenheimer nor Kashima disclose: 
wherein the graphical list is rendered in numerical order.
However, Ng teaches:
wherein the graphical list is rendered in numerical order {Ng, see at least: [0040] the rows may be ordered by the identity of the content item (e.g., title alphabetically, numerically by content identifier, etc.); [0063] The content recommendation list 555 may be ordered based on .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the numerical ordering of the list as taught by Ng in the inventory management method of Odenheimer in order to navigate the list more easily. In the instant case, Odenheimer evidently discloses an inventory management system. Ng is merely relied upon to illustrate the additional functionality of putting a list in numerical order. Moreover, since the elements disclosed by Odenheimer, as well as Ng, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Odenheimer, in view of Ng.

With respect to claim 7, mirrored in claim 15, Odenheimer, Kashima, and Ng teach the limitations of claim 1. Odenheimer further discloses – wherein:
modifying the particular graphical element representing the particular item to indicate the selected quantity representing the particular item {Odenheimer, see at least: fig 3, # 304a, 310, 312, 314; [0063] suggested sales orders are shown and the representative submits when order should be processed … selects the reorder checkbox}.
Although disclosing modifying the particular graphical element to indicate the selected quantity, Odenheimer does not disclose: 
modifying the particular graphical element representing the particular item includes overlaying a graphical number over the graphical element representing the particular item.
However, Kashima teaches:
modifying the particular graphical element representing the particular item includes overlaying a graphical number over the graphical element representing the particular item {Kashima, see at least: fig 5, # 560; fig 9, # 920; [0074] The commercial product information contains a pop-up material that pops up, and is displayed based on an instruction from the user; [0104] The controller 407 can move the popped-up image 600 based on an instruction given by the user; [0131] when these higher-precedence materials are all hidden by the popped-up image 600, the controller 407 displays, within the popped-up image 600 as illustrated in FIG. 9 … an alternative object 920 that is an alternative to the list box 560}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the overlay as taught by Kashima in the inventory management method of Odenheimer and Kashima in order to improve user convenience (Kashima, see: [0165]).

With respect to claim 8, mirrored in claim 16, Odenheimer, Kashima, and Ng teach the limitations of claim 1. Odenheimer further discloses - comprising: 
modifying, by the computing device, the graphical element representing the particular item to indicate a status of the particular item including a graphical representation of the status representing the particular item {Odenheimer, see at least: fig 3, # 304a, 310, 312, 314; [0063] suggested sales orders are shown and the representative submits when order should be processed …. selects the reorder checkbox}.
Although disclosing modifying the graphical element to indicate a status of the particular item, Odenheimer does not disclose:
modifying, by the computing device, the particular graphical element representing the particular item including overlaying a graphical representation over the particular graphical element representing the particular item.
However, Kashima teaches:
modifying, by the computing device, the particular graphical element representing the particular item including overlaying a graphical representation over the particular graphical element representing the particular item {Kashima, see at least: fig 5-9; [0074] The commercial product information contains a pop-up material that pops up, and is displayed based on an instruction from the user}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the overlay as taught by Kashima in the inventory management method of Odenheimer and Kashima in order to improve user appeal of the information (Kashima, see: [0163]).


Allowable Subject Matter
Claims 4-6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4-6 and 12-14 are dependent from claims 1 and 9, which recite a method and system for displaying graphical elements associated with items and their quantities. The positions and locations of these graphical elements are dependent on the selection of the graphical element corresponding to the item. Once a quantity is determined for an item, upon selection of the graphical element associated with that item, the determined quantity will be displayed closer to the selected graphical element than other quantities in the list. The determined quantity may be selected and the user interface modified to reflect the selection. Claims 4-6 and 12-14 recite that the items are associated with zones having areas in physical locations. Beacons may be used to determine locations of specific items within a zone by transmitting a signal to the computing device of the independent claims.
Claims 17-20 recite a non-transitory computer readable medium for displaying graphical elements associated with items and their quantities. The positions and locations of these graphical elements are dependent on the selection of the graphical element associated with the item and a selection of the graphical element associated with the item’s quantity. The list of quantities is scrollable, and the display of quantities is at an automatically scrolled position so that the location of the determined quantity is closer to the selected graphical element representing the selected item than other quantities in the list of quantities. The determined 
The most relevant prior art of record includes Odenheimer et. al. (US 20130325672, herein referred to as Odenheimer), Kashima (US 20170123596, herein referred to as Kashima), Ng et. al. (US 20160371274 A1, herein referred to as Ng), Powell et. al. (US 20140279188, herein referred to as Powell), and Goodwin et. al. (CA 2928057, herein referred to as Goodwin). Newly cited prior art Ellithorpe et. al. (US 11074643 B1, herein referred to as Ellithorpe) and Choudhary et. al. (CA 2788131 A1, herein referred to as Choudhary) are also relevant.
Odenheimer discloses an inventory management user interface that recommends quantities of items that need to be replenished (Odenheimer: figs 1, 3). The graphical user interface is generated and displays graphical elements that correspond to inventory items (Odenheimer: fig 3; [0062]). When an item is selected, a quantity associated with that item is displayed next to the graphical element displaying that item (Odenheimer: fig 3; [0062]-[0063]). The user can either select to confirm the recommended quantity or override the recommended quantity by entering a different quantity (Odenheimer: [0031], [0063], [0074]). The graphical user interface is then modified to represent the item and quantity selected and can include a status of the item (Odenheimer: fig 3; [0063]). The recommended quantity is determined based on prior sales orders and current stock levels, and the list of items needing replenishing is displayed along with their respective quantities (Odenheimer: figs 1, 3; [0031], [0063], [0071]). Odenheimer does not disclose a graphical list of quantities associated with one item, a location 
Kashima discloses a user interface for making online purchases (Kashima: figs 5, 9). A user can select a particular item of interest, and that item appears in a pop-up window along with a drop-down menu of quantities to select from (Kashima: figs 5, 9; [0074], [0104], [0131]). The pop-up includes a list of quantities that overlays the selected item (Kashima, see: figs 5, 9; [0074], [0104], [0131]). The user selects from the drop-down list their desired quantity (Kashima, see: fig 9; [0131]). Kashima does not disclose a determined quantity, determining a location among a graphical list, nor automatically scrolling to the determined quantity.
Ng discloses rendering a recommended list with scores above a particular threshold, and that the list can be sorted based on numerical order by score (i.e., the location of each item in the list depends on its score) (Ng: [0040], [0063], [0065]). Ng does not disclose quantities of items, scrolling through a list of quantities, nor automatically scrolling to the determined quantity.
Powell also discloses a user interface for inventory management (Powell: fig 3). The interface can recommend suggested quantities of an item needing to be reordered based on user history, and the quantities can be rendered in numerical order (Powell: fig 3; [0039], [0048]). Powell does not disclose determining a location among a graphical list of quantities, a scrollable list of quantities, nor automatically scrolling. 
Goodwin discloses a beacon system for managing item inventory locations (Goodwin: fig 3). Items are associated with a zone of a physical location and a unique identifier of a physical ordering device (Goodwin: [0010]). The zones include beacons, and the beacons transmit a signal to determine each zone when a button on the beacon is actuated (Goodwin: [0039]-[0040]). Goodwin does not disclose a user interface displaying graphical elements representing 
Ellithorpe discloses a product navigation and configuration system. A user can look through a list of items and scroll through pricings associated with discounts of those items (Ellithorpe: figs 3B-3F; [8:58-62]). Ellithorpe does not disclose determining locations of the graphical elements in the user interface based on the location of a determined quantity among a list of quantities nor automatically scrolling to a determined quantity among a list of quantities.
Choudhary discloses a document navigation display that can determine the locations of items in a document and automatically scroll to a desired location in the document (Choudhary: fig 5B-5D; [0049], [0070]). Choudhary does not disclose displaying quantities nor determining a quantity among a list of quantities.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features for claims 4-6 and 12-14. Furthermore, none of the cited references anticipate nor render obvious a scrollable list of quantities wherein the display of quantities is at an automatically scrolled position so that the determined quantity is closer to the selected graphical element for claims 17-20. Additionally, any combination of references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 4-6, 12-14, and 17-20 taken as a whole, are indicated to be allowable over 
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.

EXAMINER NOTE: Examiner inquired Applicant on Thursday, November 18, 2021 about entering Examiner Amendments that would amend claims 1 and 9 to mirror claim 17 and proceed the application to allowance. Applicant denied Examiner’s amendment request on Monday, November 22, 2021.

Response to Arguments
With respect to the rejection under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive in regards to claims 1-16. Thus, the rejections with respect to claims 1-3, 7-11, and 15-16 are maintained. However, the amendments to claims 17-20 render the rejections to claims 17-20 moot. As explained above, any combination of references for claims 17-20 would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure; therefore, the rejection is hereby withdrawn for claims 17-20.

With respect to pages 11-14 of the Remarks, Applicant argues “the references, whether taken alone or in the proposed combination, do not teach or render obvious at least the above-noted claim elements” because “the references fail to teach each and every element of independent claim 1.” Specifically, Applicant claims that the combination of Odenheimer, Kashima, and Ng fail to disclose the limitation “determining ... a first position in the graphical user interface for the graphical list of quantities based on the selected graphical element and the location of the determined quantity among the graphical list of quantities” because “[none] of the references disclose the specific clause (e.g., x based on y) recited in the claims.” However, Examiner respectfully disagrees. During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office has determined broadest reasonable interpretation to mean “giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111). Additionally, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, it is not necessary for a reference, either on its own or in combination, to recognize the specific advantages of Applicant’s invention in order to be considered prior art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant (see MPEP §2144, section IV).
In the instant case, Odenheimer discloses an inventory management user interface that recommends quantities of items that need to be replenished (Odenheimer: figs 1, 3). The graphical user interface is generated and displays graphical elements that correspond to inventory items (Odenheimer: fig 3; [0062]). When an item is selected, a quantity associated with that item is displayed next to the graphical element displaying that item (Odenheimer: fig 3; [0062]-[0063]). The user can either select to confirm the recommended quantity or override the recommended quantity by entering a different quantity (Odenheimer: [0031], [0063], [0074]). The graphical user interface is then modified to represent the item and quantity selected and can include a status of the item (Odenheimer: fig 3; [0063]). The recommended quantity is determined based on prior sales orders and current stock levels, and the list of items needing replenishing is displayed along with their respective quantities (Odenheimer: figs 1, 3; [0031], [0063], [0071]). Odenheimer does not disclose a graphical list of quantities associated with one 
The references do not individually teach each of the claim limitations; however, in combination, Odenheimer in view of Kashima and Ng teach each of the claim limitations of the instant invention. Kashima is merely relied upon to demonstrate that it is predictable for one having ordinary skill in the art to incorporate a graphical list of quantities and an overlay in the inventory management user interface of Odenheimer, and modifying Odenheimer to include the elements of Kashima would have been obvious to one having ordinary skill in the art because it would avoid missing opportunities to sell products (Kashima, see: [115]). Furthermore, Ng is merely relied upon to demonstrate that it is predictable for one having ordinary skill in the art to incorporate determining a position based on a location among a graphical list and rendering a graphical list in numerical order in the inventory management interface of Odenheimer. Modifying Odenheimer to include the elements of Ng would have been obvious to one having ordinary skill in the art because it would improve recommendations to users of the interface (Ng, see: [0001]). Therefore, the combination of Odenheimer, Kashima, and Ng teach each of the claim limitations of claims 1-3, 7-11, and 15-16, and the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bond (2013 NPL) was used to understand the importance of maintaining accurate inventory in retail.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625